tcmemo_1998_32 united_states tax_court stephen william dahlgren petitioner v commissioner of internal revenue respondent docket no filed date joseph y holman for petitioner dennis r onnen for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue for decision is whether dollar_figure paid to petitioner in by his former employer is excludable from gross_income under sec_104 the resolution of this issue depends upon whether petitioner's former employer intended the payment to compensate him for personal injury arising from a tort or tort type claim undisputed factual background some of the facts have been stipulated and they are so found at the time the petition was filed petitioner resided in springfield missouri in date petitioner an attorney who apparently did not practice law during the year in issue was hired as the vice president of institutional marketing and sales for comprehensive marketing systems inc cms during the relevant periods cms specialized in subservicing poorly performing loans for other financial institutions during cms earned gross_receipts totaling approximately dollar_figure million from to different loan servicing contracts petitioner was hired by james griffin the president and sole shareholder of cms to develop a plan to market loan servicing to financial institutions in the mortgage lending and servicing business cms anticipated that petitioner's sales and marketing plan would generate revenues through the acquisition of additional loan servicing contracts on date petitioner entered into a 2-year employment contract with cms in accordance with the terms of the employment contract petitioner was entitled to the following compensation a salary of dollar_figure per month for the first months of employment a salary of dollar_figure plus a loan of dollar_figure per month for the remaining months and a commission of percent of the gross revenues generated during the initial term of any loan servicing contracts he secured through his sales and marketing plan plus ½ percent of the gross revenues with respect to the renewal_period of any such contract in the event that petitioner's employment with cms terminated for any of a variety of reasons he was entitled to receive earned but unpaid salary and commissions throughout his employment with cms petitioner did not earn any commissions as an employee of cms petitioner had access to certain confidential information and trade secrets that were the property of cms he was obligated to use his best efforts and the utmost diligence to guard and protect such confidential information and trade secrets and was bound not to disclose or permit to be disclosed to any third party or other person by any method 1the loans were evidenced by promissory notes and accrued interest at the rate of percent per year principal and interest were payable from future commissions earned by petitioner whatsoever any of such confidential information or trade secrets of cms without the prior written consent of cms apparently petitioner's term of employment with cms began with a 90-day probationary period which he successfully completed his probationary employee performance evaluation dated date reflected that he had met the requirements of four out of five separate areas of performance and he was recommended for regular status rather than a check the box rating with respect to an area of performance designated knowledge the following comments were made on the evaluation it has been determined that you meet requirements for the purpose of attaining regular employee status except in the area of knowledge where you require significant support to augment your minimal knowledge of the industry however as you are aware the most critical measure of performance for this position is the generation of new business your performance in this area is vital to the company's growth and development and will be the primary basis for future evaluations according to a managerial performance evaluation dated date petitioner failed to meet the overall requirements for his job because he had failed to secure any loan servicing contracts the evaluation indicated that petitioner's objective was to increase the loan servicing portfolio by a minimum of big_number new loans through subservicing contracts with other financial institutions on or before the second quarter of which he apparently failed to do consequently petitioner received a fails to meet requirements rating in a date memorandum to an executive vice president of cms petitioner disputed the date evaluation and provided detailed examples of how he believed that he had fulfilled his responsibilities at cms in this memorandum among other things petitioner represented my own planning indicates that it is realistic to expect that big_number loans can be brought on by the end of the second quarter that the total of new loans to be added by the end of calendar will be big_number cms responded to petitioner's memorandum however the fails to meet requirements rating was not changed because petitioner's department did not meet the principal requirements of generation of new business during the period under review by the end of date petitioner was aware that his employment with cms would soon be terminated at a meeting on or about date petitioner and mr griffin discussed petitioner's termination and signed an agreement for separation of employment the agreement wherein petitioner agreed to resign voluntarily from cms pursuant to the agreement as consideration for cancellation of the remaining portion of the employment contract cms agreed to pay petitioner dollar_figure this amount consisted of a lump-sum payment of dollar_figure which petitioner and cms agreed would be subject_to all ordinary and necessary payroll deductions resulting in a net payment of dollar_figure made to petitioner as of the signing of the agreement and dollar_figure in the form of a discharge of petitioner's indebtedness to cms in addition the agreement provided that petitioner would be paid all unused vacation pay and earned but unpaid salary the agreement further provided in consideration for the promises referred to herein petitioner does hereby fully finally and unconditionally release and forever discharge cms and its affiliates and their respective former and present officers agents employees directors and shareholders in their personal and corporate capacities from any and all liabilities claims rights obligations charges damages costs expenses attorneys' fees suits actions causes of action and demands of any and every kind nature and character known or unknown liquidated or unliquidated absolute or contingent in law or in equity enforceable under any local state or federal order including without limitation title vii of the civil rights act of as amended u s c sec_1001 et seq and the district of columbia human rights law as amended d c code section et seq which petitioner may now have has ever had or may in the future have which arise out of or are in any way connected with petitioner's past employment with cms or the termination of said employment or which arise out of or are in any way connected with any past actions or omissions of cms its affiliates or their former and present officers agents employees directors or shareholders including without limitation retaliatory discharge claims contract claims tort claims and claims for wages compensation benefits compensatory_damages punitive_damages and reinstatement as further consideration for the promises referred to herein petitioner agrees that without the express written authorization of an officer of cms petitioner will not directly or indirectly disclose to any third party any of cms's trade secrets or other confidential information not known to the general_public with respect to the business operations of cms or its affiliates including but not limited to the information relating to management operations financial affairs legal affairs bids contracts licensing and investment opportunities acquisition and joint_venture candidates business plans and business opportunities this agreement sets forth all terms and conditions of the agreement between the parties the parties understand and agree that the terms of this agreement are contractual and not a mere recital during his employment with cms petitioner was instrumental in the development of a relationship between cms and signet bank signet petitioner introduced cms executives to an old pal of his at signet and ultimately cms and the bank formed a business relationship signet provided the necessary credit facility that allowed cms to contract with the department of housing and urban development hud a credit facility is similar to a revolving line of credit the credit facility in place between signet and cms during the relevant period could only be used by cms in connection with its contract with hud in date cms was attempting to secure a contract with the government national mortgage association gnma apparently to qualify for the contract cms had to demonstrate certain financial responsibility in a date letter to gnma the gnma letter that included a business plan and proposal cms represented currently cms has a dollar_figure credit facility that can be utilized for advances necessary to meet monthly remittance requirements the credit facility can be increased if necessary reimbursement for advances will be facilitated through subsequent collections the credit facility that cms had in place with signet at that time was in the amount of dollar_figure however the signet credit facility could not be used in connection with prospective gnma business nor was it subject_to increase many years prior to the year in issue petitioner had been employed for a brief period of time as a staff attorney for a company involved in marketing franchises and other_securities as a result of this employment petitioner was named as a defendant in a law suit brought by certain clients or customers of this company under various provisions of the securities act of petitioner was named as a defendant in the suit merely because his name appeared on the letterhead of his former employer although the outcome of that proceeding has not been made part of the record it does not appear that petitioner incurred any liability as a result of it petitioner's federal_income_tax return cms issued a form_w-2 for the year to petitioner reflecting wages in the amount of dollar_figure federal_income_tax and fica withholdings were computed based upon the entire amount and withheld on his federal_income_tax return petitioner reported wages of dollar_figure in an attachment to his return petitioner explained that dollar_figure of the amount he received from cms during was not taxable because the dollar_figure represented payment for p ersonal injuries sustained as a result of the tortious conduct of cms who knowingly made false statements in writing to a u s government_official for the purpose of obtaining u s government agency gnma approval of the purchase of a loan servicing portfolio by cms the notice_of_deficiency in the notice_of_deficiency respondent increased petitioner's taxable_income by dollar_figure characterizing the payment as separation pay and explaining it is determined that the employment contract separation pay of dollar_figure which was included in your form_w-2 from cms was not reported on your tax_return accordingly taxable_income is increased dollar_figure for controlling legal principles separation or severance_pay like other forms of compensation_for services is generally includable in the income of the recipient sec_61 brennan v commissioner tcmemo_1997_317 sec_1_61-2 income_tax regs in general sec_104 excludes from gross_income the amount of any damages received on account of personal injuries only damages that are received in connection with a claim based upon a tort or tort type right and on account of personal_injury_or_sickness are excludable from the recipient's income sec_104 515_us_323 in a situation such as presented here where payment to a former employee has been made pursuant to some agreement the nature of the claim that led to the agreement and payment must be examined in order to determine whether the provisions of sec_104 apply 504_us_229 dispute between the parties there is no disagreement between the parties with respect to the above-stated general principles of federal income_taxation the dispute between the parties focuses upon the nature of the claim if any that petitioner had against cms and the characterization of the dollar_figure payment petitioner received from cms in respondent argues that the dollar_figure payment constitutes severance_pay petitioner received in satisfaction of any future commissions he might have been entitled to receive and consequently must be included as such in petitioner's income petitioner maintains that he had a tort claim intentional infliction of mental distress against cms and argues that the payment represents the settlement of that tort claim therefore according to petitioner the payment is of the type that is excludable from income under sec_104 and his federal_income_tax return reflects his correct federal_income_tax liability for that year in advancing their respective arguments regarding the nature of the claim petitioner had against cms and the characterization of the payment here under consideration neither party relies entirely upon the express language of the agreement no doubt due to the manner in which it was drafted not unlike releases we have examined in other cases involving the application of sec_104 the agreement is all encompassing covering all contract and tort claims that petitioner potentially had against cms in such situations we look to the intent of the payer in order to determine whether the provisions of sec_104 are applicable 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 and focus upon the date meeting between petitioner and mr griffin that apparently formed the basis for the agreement and the payment here under consideration both parties presented their respective versions of what took place during that meeting petitioner did so through his own testimony respondent did so through the testimony of mr griffin after listening to and reviewing the testimonies of these individuals the court cannot help but wonder if they were describing the same event petitioner's account centers on the gnma letter which contained a bid on a loan servicing contract and indicated that a dollar_figure credit facility was available for the contract during the meeting petitioner allegedly asked mr griffin how he mr griffin could publish this letter with what was clearly a misleading statement in it to a government_official and whether he had any appreciation for the harm done to petitioner by that statement petitioner considered the statement about the available credit facility to be false and misleading because he assumed that the statement referred to the credit facility set up by signet which credit facility could only be used in connection with the hud contract petitioner claims that he was concerned about the possibility of somehow being held accountable for what he believed to be the misstatement he further claims that due to the above-described experience with his prior employer he was concerned that he might be sued or otherwise suffer some damage or harm to his professional reputation nothing in petitioner's version of the meeting suggests that future commissions were discussed mr griffin's version of the meeting focuses on petitioner's employment performance and employment contract according to mr griffin petitioner voluntarily resigned because he agreed that his performance had not met cms's expectations according to mr griffin during the meeting petitioner indicated that he had contacted certain financial institutions and claimed entitlement to potential future commissions that would result if cms secured any contracts as a result of these contacts to resolve any potential disputes regarding commissions which petitioner might have been entitled to receive mr griffin claims that he agreed after some negotiation as to the amount to pay petitioner dollar_figure and cancel petitioner's dollar_figure indebtedness to cms according to mr griffin the gnma letter was not discussed during this meeting moreover according to mr griffin the statements in the gnma letter were accurate because the letter did not refer to the credit facility then in place with signet but was a reference to an arrangement with a different financial_institution according to mr griffin the gnma letter was reviewed and discussed among cms employees and contained no false information resolution of the dispute after hearing and reviewing the testimonies of petitioner and mr griffin having observed each witness during the trial we are not convinced that either was entirely candid with the court by the time of the date meeting and agreement petitioner had been aware for several months that his employment with cms was going to be terminated obviously his relationship with cms and mr griffin had deteriorated significantly by date by his own account in his response to his poor managerial performance evaluation petitioner indicated that he expected that big_number new loans could be added to cms's portfolio by the close of presumably such an occurrence would have entitled petitioner to some if not substantial commissions we find it highly unlikely that the date meeting between petitioner and mr griffin did not include any discussion about potential future business that might have resulted from petitioner's efforts while employed by cms we are unwilling to accept petitioner's version of what took place at the date meeting and his explanation as to why the dollar_figure payment was made to him furthermore petitioner's explanation as to why he received the dollar_figure payment is inconsistent with the provisions of the agreement subjecting the payment to payroll deductions on the other hand we are not completely satisfied with mr griffin's version of the date meeting either mr griffin testified that the gnma letter was not discussed it is clear from the record that if the reference in the gnma letter was to the signet credit facility the letter contained false statements knowing that his employment with cms was soon to end we find it more_likely_than_not that petitioner believing the gnma letter to contain false representations called it to mr griffin's attention for whatever doing so might have been worth to petitioner we are somewhat disturbed that mr griffin could not support his claim regarding the accuracy of the gnma letter with supporting documentation and also with the amount of the payment made to petitioner upon termination of employment with cms according to mr griffin the entire amount_paid to petitioner pursuant to the agreement constituted payment for potential future commissions mr griffin did not explain why cms would agree to pay petitioner what appears to be so generous an amount given petitioner's failure prior to that point in time to earn any commissions nevertheless considering the entire record although we would be reluctant to exactly characterize the nature of the dollar_figure payment we are satisfied that cms did not intend the payment to compensate petitioner for any personal injury arising from any tort or tort type claim that petitioner had against cms the provisions of sec_104 therefore do not apply it follows and we hold that petitioner may not exclude the dollar_figure payment from his income and respondent's determination in this regard is sustained based on the foregoing decision will be entered for respondent
